         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              )
FACULTY, ALUMNI, AND STUDENTS )
OPPOSED TO RACIAL PREFERENCES )
et al.,                       )
                              )
        Plaintiffs,           )
                              )
v.                            )                       Civil No. 18-12105-LTS
                              )
HARVARD LAW REVIEW            )
ASSOCIATION et al.,           )
                              )
        Defendants.           )
                              )


      ORDER ON DEFENDANTS’ MOTIONS TO DISMISS (Doc. Nos. 42, 44, and 46)

                                          August 8, 2019


SOROKIN, J.

       The plaintiffs allege that Harvard’s Law School (“HLS”) and Law Review Association

(“HLRA”) violate Titles VI and IX by using race and sex preferences when selecting student

members of HLRA, choosing articles for publication by HLRA, and hiring HLS faculty. They

also allege that the United States government, through the Department of Education and its

Secretary, enable this alleged discrimination by incorrectly interpreting the relevant statutes as

permitting the use of race and sex preferences, and by continuing to provide federal funding to

Harvard. The defendants have moved to dismiss the action for lack of standing and failure to

state a claim. For the reasons that follow, the defendants’ motions are ALLOWED.
          Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 2 of 20



I.      BACKGROUND

        The Court recounts the facts as they are alleged in the Amended Complaint and reflected

in the exhibits attached to it.

        A.       The Parties

        The plaintiffs are two “unincorporated nonprofit membership association[s] organized

under the laws of Texas.” 1 Doc. No. 33 ¶¶ 3-4. They “seek to restore meritocracy at American

universities by eliminating the use of race and sex preferences.” Id. ¶ 36. Each plaintiff

association has: “[a]t least one member” who is a “current student[] at [HLS] who intend[s] to

apply for membership on [HLRA],” id. ¶ 38; “[a]t least one member” who is a “faculty member[]

or legal scholar[] who ha[s] submitted articles to [HLRA] in the past, and who intend[s] to

continue submitting their scholarship to [HLRA] in the future,” id. ¶¶ 39-40; and “[a]t least one

member” who has “sought and applied for entry-level or lateral teaching positions at [HLS] and

intend[s] to do so again in the future,” or who remains a “potential candidate[] for visiting

professorships and lateral faculty appointments without any need to formally apply,” id. ¶ 42.

        The record contains no other facts about the associations, how they operate, or any of

their members.

        The defendants are HLRA, the President and Fellows of Harvard College (“Harvard”),

and United States Secretary of Education Elisabeth DeVos (who is sued in her official

capacity). 2 Doc. No. 33 ¶¶ 5-7. HLRA publishes the Harvard Law Review, “an academic



1
  The two associations are: Faculty, Alumni, and Students Opposed to Racial Preferences
(“FASORP”); and Coalition for Meritocracy at Universities (“CMU”).
2
  Although the Amended Complaint also named the United States as a defendant, Doc. No. 33
¶ 8, the plaintiffs have now conceded that their only claim against the United States is time-
barred. See Tr. Mot. Hr’g at 35-36, 80, Faculty, Alumni, & Students Opposed to Racial
Preferences v. Harvard Law Review, No. 18-cv-12105-LTS (D. Mass. June 20, 2019) (on file


                                                 2
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 3 of 20



journal edited and operated by students at [HLS].” Id. ¶ 9. The plaintiffs allege that HLRA

“receives Federal financial assistance” because its members receive federal financial aid to pay

their tuition, and because it “draws upon” the resources of HLS and Harvard. Id. ¶¶ 49-50.

Alternatively, they allege that HLRA is “a ‘program or activity’ of [HLS] and Harvard,” and that

HLS and Harvard receive “Federal financial assistance.” Id. ¶ 49. In particular, the plaintiffs

assert that HLRA members must be enrolled at HLS, that HLRA relies on HLS to provide

applicants’ first-year grades, that HLRA is subject to rules and regulations HLS and Harvard

establish for student organizations, that HLS faculty “assist and advise” HLRA, and that HLRA

occupies space on Harvard’s campus. Id. ¶ 50.

       B.      The Allegations

       HLRA “is a student-run organization” that “is formally independent of [HLS].” Doc. No.

33-1 at 1. 3 Student members “make all editorial and organizational decisions,” id., including

choosing articles and selecting HLRA members and editors, Doc. No. 33 ¶ 9. At one time,

HLRA membership was based on first-year grades and performance in a writing competition,

making it “an academic honor.” Id. ¶ 10. About twenty-five years ago, HLRA adopted a race-

based affirmative action policy as part of its membership selection process. Id. ¶¶ 11-12; Doc.

No. 33-2 at 1. In 2013, it expanded the affirmative action policy to consider gender, along with

race and physical disabilities, when selecting a certain number of new members. Doc. No. 33

¶ 13; Doc. No. 33-3.




with the Court) [hereinafter “Tr. Mot. Hr’g”] (showing that although the plaintiffs ignored the
federal defendants’ statute-of-limitations argument when opposing the pending motions, they
accepted at the motion hearing that the APA claim “was not going to work”). In light of that
concession, the United States is DISMISSED as a party to this action.
3
  Citations to items appearing on the Court’s electronic docket (“Doc. No. __ at __”) reference
the document and page numbers appearing in the ECF header.
                                                3
          Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 4 of 20



        HLRA’s current process for selecting its members operates in three stages as follows.

Each year, forty-eight students are invited to join HLRA. Doc. No. 33 ¶ 15; Doc. No. 33-1 at 6.

All students wishing to be considered for HLRA membership must complete a writing

competition at the end of their first year in law school. Doc. No. 33-1 at 5. Twenty students are

selected for HLRA “based solely on their [writing] competition scores.” Id. at 6; Doc. No. 33

¶ 15. Ten students are chosen “based on an equally weighted combination of [writing]

competition scores and [first-year] grades”—one from each of seven first-year sections, and

three others without regard to section. Doc. No. 33-1 at 6; Doc. No. 33 ¶ 15. According to the

plaintiffs, the thirty students invited to join HLRA in these two phases of its process are

“selected on the basis of merit.” Doc. No. 33 ¶ 16.

        The plaintiffs’ claims in this action center on the remaining eighteen positions, which are

filled “through a holistic but anonymous review that takes into account all available

information.” Doc. No. 33-1 at 6; Doc. No. 33 ¶ 16. At this stage, HLRA considers information

applicants choose to share regarding “their racial or ethnic identity, physical disability status,

gender identity, sexual orientation, and socioeconomic status.” Doc. No. 33-1 at 6. Applicants

also may submit a brief “expository statement . . . that identifies and describes aspects of their

background not fully captured by the categories” listed above. Id. Such statements “remain

anonymous” and are considered by HLRA “only after grading” of the writing competition. Id.

(emphasis in original). In describing the member-selection process, HLRA notes its “strong[]

commit[ment] to a diverse and inclusive membership.” Id.; Doc. No. 33 ¶ 16.

        HLS forbids student organizations from “discriminat[ing] against any person on the basis

of race, color, . . . national or ethnic origin, . . . sex, gender identity, sexual orientation, [or]

disability,” among other characteristics. Doc. No. 33 ¶¶ 20-21. The plaintiffs allege that HLRA



                                                     4
           Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 5 of 20



violates that policy by using the “holistic” component of its member-selection process to permit

“women, ‘underrepresented’ racial minorities, homosexuals, and transgendered people . . . to

leapfrog candidates with better grades or better scores on the writing competition.” Id. ¶ 18. The

plaintiffs further contend that HLRA impermissibly “discriminates on account of race and sex

when selecting articles for publication, by giving preferential treatment to articles written by

women or racial minorities.” Id. ¶ 19. Also, the plaintiffs assert that HLS “discriminates on

account of race and sex when hiring its faculty, by discriminating in favor of female or minority

faculty candidates and against white men.” Id. ¶ 23.

         The plaintiffs claim their members suffer various “injuries in fact” as a result of the

challenged practices. Members who are “white or male” faculty members or legal scholars who

submit articles to HLRA allegedly face race and sex discrimination in HLRA’s article-selection

process. Id. ¶ 29. Members who are faculty members or legal scholars who submit articles to

HLRA, irrespective of their race and gender, allegedly have their work judged and edited “by

less capable students.” Id. ¶¶ 30-31. Members who are HLRA alumni, 4 irrespective of their race

and gender, allegedly suffer “diminish[ed] . . . prestige of the[ir] law-review credential,” which

the plaintiffs claim “no longer acts as a reliable signaling device for academic ability or

achievement.” Id. ¶ 32. Members who are female or minority HLRA alumni allegedly have

“their law-review membership . . . viewed with suspicion—and it is difficult or impossible for

them to prove that they earned” the credential “because of academic merit rather than” through

“diversity set-asides.” Id. ¶ 33. Members who are current HLS students allegedly “will be

denied an equal opportunity to compete for [HLRA] membership . . . on account of their race,

sex, sexual orientation, or gender identity.” Id. ¶ 34. And, finally, members who are female or



4
    The Amended Complaint does not allege the plaintiffs have as members any HLRA alumni.
                                                   5
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 6 of 20



minority students at HLS “and who would have earned their way on to [HLRA] without help

from the Diversity Committee” will have their credentials “tainted by the journal’s diversity set-

asides.” Id. ¶ 35.

       The plaintiffs assert that Supreme Court decisions considering racial preferences used in

public-university admissions do not apply to private universities, to faculty hiring, or to the

selection of members and articles for student-run journals. Id. ¶ 52. In addition, they claim

HLRA’s process amounts to a “fixed, numerical set-aside of 18 slots reserved for ‘diversity’

candidates,” that HLRA “failed to adequately consider race- and sex-neutral alternatives,” and

that HLRA’s “race and sex preferences are not limited in time.” Id. ¶¶ 53-55.

       The Department of Education interprets Titles VI and IX “to permit universities to

discriminate in favor of” women and racial minorities, “and against men” and “whites,”

“whenever” women or racial minorities “are underrepresented relative to their numbers in the

general population—regardless of whether the alleged underrepresentation was caused by

previous” sex or racial “discrimination.” Id. ¶¶ 24-25. According to the plaintiffs, this

interpretation is at odds with the language of the statutes, and it enables HLRA and Harvard “to

engage in race and sex discrimination” by allowing them to receive federal funding despite the

allegedly discriminatory practices. Id. ¶¶ 43-44.

       C.      Procedural History

       FASORP filed the original complaint in this action in October 2018. Doc. No. 1. In it,

FASORP asserted claims under Titles VI and IX against HLRA, HLS, and Harvard for using

race and sex preferences to select HLRA members and for engaging in race and sex

discrimination when selecting articles for publication by HLRA. Id. at 1. It also asserted a claim

against DeVos under the Administrative Procedure Act (“APA”) for continuing to provide



                                                  6
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 7 of 20



federal funding to the defendants despite their alleged use of such preferences and

discrimination. Id. ¶¶ 36-37.

       The defendants moved to dismiss the original complaint, arguing FASORP had not

alleged sufficient facts to plausibly state a claim or to establish associational standing. Doc. Nos.

23, 24, 29. FASORP responded to the motions by amending its complaint in January 2019.

Doc. No. 33. The Amended Complaint added CMU as a plaintiff, eliminated HLS as a

defendant, added a claim against Harvard for race and sex discrimination in hiring HLS faculty,

and supplemented the plaintiffs’ “standing” allegations. Compare generally Doc. No. 1, with

Doc. No. 33.

       The Amended Complaint requests the following relief: a) a declaration that HLRA’s

member- and article-selection policies violate Titles VI and IX; b) a permanent injunction

barring HLRA “from considering race, sex, sexual orientation, or gender identity when selecting

its members, editors, or articles”; c) a permanent injunction barring HLRA “from soliciting

information about an applicant’s or author’s race, sex, sexual orientation, or gender identity”;

d) an order requiring HLRA “to establish a new membership-selection policy that is based

entirely on academic merit and that explicitly disavows any consideration of race, sex, sexual

orientation, or gender identity or expression,” and to submit its new policy to the Court and

DeVos for review and approval; e) a permanent injunction barring HLRA “from selecting any

new members or editors without first securing preclearance” from the Court and DeVos, “each of

whom must certify that [HLRA’s] selection of those new members and editors was based on

academic merit and was not in any way affected or influenced by race, sex, sexual orientation, or

gender identity”; f) an order requiring HLRA “to establish a new article-selection policy that

explicitly forbids any consideration of an author’s race, sex, sexual orientation, or gender identity



                                                 7
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 8 of 20



or expression,” along with a “process that conceals” such characteristics “and all other

information that could be used to identify the author before the article is selected for

publication,” and to submit its new process to the Court and DeVos for review and approval;

g) an order requiring DeVos “to terminate federal funding to all components of Harvard

University until [HLRA] renounces its use of race and sex preferences when selecting its

members, editors, and articles”; h) an order invalidating two specific regulations “and any other

agency rule, order, action, or guidance document that purports to allow universities to use race or

sex preferences in faculty hiring, or that purports to allow law reviews to use race or sex

preferences when selecting members or articles”; i) costs and attorneys’ fees; and j) any other

relief the Court deems appropriate. Doc. No. 33 ¶ 59.

       The defendants renewed their motions to dismiss, urging that the plaintiffs had not cured

the pleading and standing deficiencies that had plagued the original complaint. Doc. Nos. 42, 44,

46. The plaintiffs opposed the motions, Doc. Nos. 49, 50, 51, and the defendants replied, Doc.

Nos. 56, 57, 58. The Court heard oral argument on June 20, 2019. Doc. No. 62.

II.    LEGAL STANDARDS

       A.      Pleading

       To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint “must provide fair

notice to the defendants and state a facially plausible legal claim.” Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011). The pleader must “‘show’ an entitlement to

relief” by including in the complaint “enough factual material ‘to raise a right to relief above the

speculative level’” if the facts alleged are accepted as true. Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fed.




                                                  8
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 9 of 20



R. Civ. P. 8(a). In assessing whether a complaint withstands a Rule 12(b)(6) challenge, courts

“employ a two-pronged approach.” Ocasio-Hernandez, 640 F.3d at 12.

       First, statements in the complaint that amount to “threadbare recitals of the elements of a

cause of action” are identified and disregarded. Id. (quotation marks and brackets omitted). So,

too, are “bald assertions, subjective characterizations and legal conclusions.” DM Research, Inc.

v. Coll. Of Am. Pathologists, 170 F.3d 53, 55 (1st Cir. 1999) (quotation marks omitted). As the

First Circuit has warned, such statements “are a danger sign that the plaintiff is engaged in a

fishing expedition.” Id. “[T]he price of entry, even to discovery, is for the plaintiff to allege a

factual predicate concrete enough to warrant further proceedings, which may be costly and

burdensome.” Id. (emphasis in original).

       Second, “[n]on-conclusory factual allegations” are “treated as true, even if seemingly

incredible.” Id. If such allegations “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” and thereby “state a plausible, not a merely

conceivable, case for relief,” then the motion to dismiss must be denied. Id. (quotation marks

omitted); accord Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U.S. at 678 (citation omitted). “Determining whether a complaint states a plausible

claim for relief will . . . be a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679 (citation omitted). 5



5
 The plaintiffs have urged the Court to apply a different standard, insisting that “conclusory
pleading is entirely acceptable in federal court,” Doc. No. 51 at 6, and citing Form 11 to the
Federal Rules of Civil Procedure in support of the astonishing proposition that a one-sentence
complaint identifying only the date and location a civil claim arose should survive a motion to
dismiss, id. at 7; Tr. Mot. Hr’g at 31, 49, 63, 77. They zealously adhered to this view even after
Harvard pointed out, on the very first page of its reply brief, that Form 11 was “eliminated years


                                                   9
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 10 of 20



        B.      Standing

        Article III of the Constitution “restricts [this Court] to the traditional role of Anglo-

American courts, which is to redress or prevent actual or imminently threatened injury to persons

caused by private or official violation of law.” Summers v. Earth Island Inst., 555 U.S. 488, 492

(2009). This “fundamental limitation” is reflected in the doctrine of standing. Id. at 493. That

doctrine requires a plaintiff to demonstrate: “(1) an injury in fact which is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical,’ (2) that the injury is

‘fairly traceable to the challenged action,’ and (3) that it is ‘likely . . . that the injury will be

redressed by a favorable decision.’” Massachusetts v. U.S. Dep’t of Health & Human Servs.,

923 F.3d 209, 222 (1st Cir. 2019) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

        An association or other organization may litigate claims on behalf of its members if:

        (1) at least one of the members possesses standing to sue in his or her own right;
        (2) the interests that the suit seeks to vindicate are pertinent to the objectives for
        which the organization was formed; and (3) neither the claim asserted nor the relief
        demanded necessitates the personal participation of affected individuals.

United States v. AVX Corp., 962 F.2d 108, 116 (1st Cir. 1992).

        Justice Souter, writing for a panel of the First Circuit and citing Summers, has explained

that the first prerequisite for associational standing requires an organization to, “at the very least,

identify a member who has suffered the requisite harm.” Draper v. Healey, 827 F.3d 1, 3 (1st

Cir. 2016) (quotation marks and brackets omitted). “Because standing is fundamental to the

ability to maintain a suit, and because . . . the complainant [has] the burden of clearly alleging

facts sufficient to ground standing, . . . where standing is at issue, heightened specificity is



ago.” Doc. No. 57 at 5; see Fed. R. Civ. P. 84. The plaintiffs ceased to champion Form 11 only
after Harvard’s counsel reiterated during the motion hearing that the form had been abrogated
and the Court offered plaintiffs’ counsel a current copy of the Federal Rule book. Tr. Mot. Hr’g
at 86-87.
                                                    10
           Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 11 of 20



obligatory at the pleading stage.” AVX Corp., 962 F.2d at 115; see Draper, 827 F.3d at 3

(quoting AVX Corp. and its mandate that a complaint include “reasonably definite factual

allegations, either direct or inferential, regarding each material element needed to sustain

standing”); cf. Defs. of Wildlife, 504 U.S. at 561 (placing the burden of establishing standing on

the party invoking federal jurisdiction and explaining “the manner and degree of evidence

required” depends on the stage of litigation); Ass’n of Data Processing Serv. Orgs., Inc. v. Camp,

397 U.S. 150, 151 (1970) (“Generalizations about standing to sue are largely worthless as

such.”).

III.   DISCUSSION

       Each of the three motions to dismiss will be addressed in turn below. First, however, the

Court addresses the common—and dispositive—argument made by all of the defendants: that the

plaintiffs have not alleged facts sufficient to establish standing.

       A.       Standing

       The defendants urge that dismissal is required because the plaintiffs have not identified

members with standing to challenge the allegedly discriminatory policies and practices in their

own right. Doc. No. 43 at 12-15; Doc. No. 45 at 15-24; Doc. No. 47 at 11-17. In response, the

plaintiffs insist they have done enough to survive the standing challenge by simply

“acknowledg[ing] the existence of individual members who would have Article III standing.”

E.g., Doc. No. 49 at 9. But more is required than the sparse allegations included in the Amended

Complaint. Those allegations fail to establish standing, even at this stage, for at least two

reasons.

       First, unambiguous decisions binding this Court compel organizations like the plaintiffs

to “identify” at least one member who would satisfy the constitutional prerequisites for standing.



                                                  11
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 12 of 20



Summers, 555 U.S. at 499; Draper, 827 F.3d at 3. 6 Nowhere, however, does the Amended

Complaint “identify”—in any sense of that word—a member of either plaintiff association, let

alone one who has suffered or will suffer the requisite injury.

       The relevant allegations are:

       38. At least one member of FASORP, and at least one member of CMU, are current
       students at Harvard Law School who intend to apply for membership on the [sic]
       Harvard’s Law Review, and who will face discrimination on account of their race,
       sex, sexual orientation, or gender identity unless the Law Review is enjoined from
       enforcing its discriminatory membership-selection policies.

       39. At least one member of FASORP, and at least one member of CMU, are faculty
       members or legal scholars who have submitted articles to the Harvard Law Review
       in the past, and who intend to continue submitting their scholarship to the Harvard
       Law Review in the future, and who will face discrimination on account of their
       race, sex, sexual orientation, or gender identity unless the Law Review is enjoined
       from enforcing its discriminatory article-selection policies.

       40. At least one member of FASORP, and at least one member of CMU, are faculty
       members or legal scholars who have submitted articles to the Harvard Law Review
       in the past, and who intend to continue submitting their scholarship to the Harvard
       Law Review in the future, and who will have their submissions judged and
       evaluated by less capable students who made Law Review because of diversity
       criteria, and who leapfrogged students with better grades and writing-competition
       scores.

       *       *       *

       42. At least one member of FASORP, and at least one member of CMU, have
       sought and applied for entry-level or lateral teaching positions at Harvard Law
       School and intend to do so again in the future, or remain potential candidates for
       visiting professorships and lateral faculty appointments without any need to
       formally apply, and who face or will face discrimination on account of their race
       and sex unless Harvard University is enjoined from using race and sex preference
       in its faculty hiring.

Doc. No. 33 ¶¶ 38-40, 42.


6
  As Justice Scalia explained in Summers, the Supreme Court has “dispensed with” the
requirement “of naming the affected members” only “where all the members of the organization
are affected by the challenged activity.” 555 U.S. at 498-99 (emphasis in original). The
plaintiffs do not claim, nor does the record suggest, that all their members would have standing
to bring any claim alleged in the Amended Complaint.
                                                12
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 13 of 20



       In no meaningful way do these paragraphs “identify” members such that their individual

standing to pursue claims against any of the defendants might be assessed. For example, without

at least some descriptive information, it is impossible to evaluate whether it is plausible that the

HLRA applications of the “current students” referenced in paragraph 38 were, or will be,

impacted by the challenged component of the member-selection policy. 7

       The plaintiffs vigorously contend that they need not “name names” in order to establish

standing to sue on behalf of their members. Doc. No. 49 at 6-7. But the Court need not resolve

whether cases like Draper and Summers mandate the naming of names at the pleading stage. It

is beyond dispute that such cases explicitly require an association to “identify” a member or

members with individual standing, a directive which this Court finds obligates the plaintiffs to

supply some degree of descriptive information beyond the threadbare recitals excerpted above.

For instance, in a case involving similar claims pending before another session of this Court, a

different organization suing Harvard on behalf of its members omitted the name of the member it

cited as the basis for associational standing, but included several paragraphs of specific factual

allegations establishing—at the pleading stage, in the complaint—that the unnamed member

would have had standing to sue on his or her own behalf. See Compl. ¶¶ 15-24, Students for Fair

Admissions, Inc. v. President & Fellows of Harvard Coll., No. 14-cv-14176-ADB, ECF No. 1

(D. Mass. Nov. 17, 2014) (describing the race, ethnicity, academic background, test scores, and

extracurricular activities of the “Applicant” who had been denied admission to Harvard and was

a member of the plaintiff association).



7
 Unlike the category of Equal Protection claims challenging numerical set-asides or quotas, the
policy under scrutiny here applies the relevant “holistic review” component only to applicants
who are not selected based on their writing competition performance alone or in combination
with their grades for one of the first thirty positions.


                                                 13
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 14 of 20



       The plaintiffs have not supplied “reasonably definite factual allegations” identifying any

of their members—information readily and uniquely available to the plaintiffs; this failure dooms

the Amended Complaint. 8 AVX Corp., 962 F.2d at 115; accord Draper, 827 F.3d at 3.

       Second, even if the plaintiffs had identified members with the requisite level of

specificity, they have not alleged facts showing the sort of “concrete and particularized,” “actual

or imminent,” and redressable “injuries in fact” necessary to confer Article III standing. Such

facts are not supplied in the “at least one member” allegations in paragraphs 39, 40, or 42.

Without additional detail, there is no way to discern whether a faculty member or legal scholar

referenced in paragraphs 39 and 40 either had an article rejected in the past (suggesting actual

harm) or is preparing to submit an article in the reasonably foreseeable future (suggesting

imminent harm). Likewise, without more information, the Court cannot assess whether an

individual referenced in paragraph 42 can reasonably claim to have suffered, or to imminently

face, any injury stemming from Harvard’s faculty-hiring practices.

       Nor do the other “standing” allegations in the Amended Complaint combine with the

excerpted paragraphs to plausibly allege the requisite “injury in fact.” Authors who believe that

their submissions to HLRA “are judged [and edited] by less capable students” as a result of the

member-selection policy, Doc. No. 33 ¶¶ 30-31, lack standing to challenge that policy on behalf

of the students directly impacted by it. See Kowalski v. Tesmer, 543 U.S. 125, 129 (2004)

(applying general rule barring claims by parties seeking to assert violations of “the legal rights or

interests of third parties”). 9 The same is true of HLRA alumni with concerns about the



8
  Whether the absence of such allegations results from the plaintiffs’ inability to provide them or
an intentional decision not to disclose such facts, the effect on this Court’s analysis is the same.
9
  The Supreme Court has reserved for another day “consideration of [the third-party standing]
doctrine’s proper place in the standing firmament.” Lexmark Int’l, Inc. v. Static Control


                                                 14
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 15 of 20



“diminish[ing] . . . prestige” of HLRA credentials or the “suspicion” with which prior HLRA

membership might be viewed as a result of the member-selection policy, if the alumni were not

subjected to the policy themselves. 10 Doc. No. 33 ¶¶ 32-33, 35.

       In sum, the plaintiffs’ assertions of standing fall woefully short of the requirement that

they plead, with “heightened specificity,” “reasonably definite factual allegations . . . regarding

each material element needed to sustain standing.” AVX Corp., 962 F.2d at 115; accord Draper,

827 F.3d at 3. Their failure to supply even the slightest description of any member who might

satisfy the prerequisites for Article III standing—including concrete and particularized, actual or

imminent injury redressable by a favorable decision in this case—requires dismissal of the

Amended Complaint in its entirety. 11 Although further discussion is not required in order to

allow each of the pending motions to dismiss, the Court deems it prudent to address certain




Components, Inc., 572 U.S. 118, 127 n.3 (2014). The Court, however, does not read Lexmark as
supporting plaintiffs’ view that the Supreme Court has “abolished” doctrines like third-party
standing and zone-of-interest analysis, nor does Lexmark mean that such doctrines have “nothing
to do with Article III standing.” Doc. No. 49 at 10-11.
10
   The Court infers from the absence of an “at least one member” allegation referencing HLRA
alumni that, when the Amended Complaint was drafted, neither plaintiff included a member who
was an alumnus or alumna of HLRA. To the extent either association does include such a
member, concern about the level of prestige or suspicion with which their credential is viewed by
others is neither concrete injury, nor is it redressable by this Court via the prospective relief the
plaintiffs seek. Doc. No. 33 ¶ 59. Likewise, current “female or minority” members of HLRA
would not suffer concrete and redressable injury based on a belief that their HLRA membership
is “tainted” by the member-selection process. Id. ¶ 35.
11
   Harvard suggests that a third defect pertaining to standing warrants dismissal of the Amended
Complaint: the absence of factual allegations showing that either plaintiff association “genuinely
represents its members.” Doc. No. 45 at 21-24. According to Harvard, First Circuit precedent
obligates the plaintiffs to plead “with heightened specificity” facts supporting an inference that
members of FASORP and CMU exercise some degree of control over the associations, and
demonstrating that the associations are more than “litigation vehicles using their ‘membership’
lists in an effort to invoke federal jurisdiction.” Id. The Court need not answer this serious
question now, though the issue will require resolution if the plaintiffs amend their complaint in a
manner which cures the pleading defects addressed above.


                                                 15
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 16 of 20



alternative arguments presented in the motions in light of the plaintiffs’ stated desire to further

amend their complaint. Tr. Mot. Hr’g at 101-02.

       B.      HLRA

       In its motion, HLRA highlights the plaintiffs’ failure to allege that it receives financial

assistance from the federal government, and their failure to allege “actionable discrimination

based on race or sex.” Doc. No. 42 at 1-2. The Court agrees that both deficiencies also warrant

dismissal.

       To sue HLRA under Titles VI and IX, the plaintiffs must allege it receives federal

funding. 12 Besides a conclusory description of HLRA as “a ‘program or activity’ that ‘receives

Federal financial assistance,’” Doc. No. 33 ¶ 49, the plaintiffs allege no facts suggesting HLRA

is an entity “that receive[s] federal assistance, whether directly or through an intermediary.”

Nat’l Collegiate Athletic Ass’n v. Smith, 525 U.S. 459, 468 (1999) (hereinafter “NCAA”); see

Tr. Mot. Hr’g at 68-69 (reflecting agreement by plaintiffs’ counsel that there is no allegation

HLRA receives federal funding directly). The Amended Complaint and the exhibits

incorporated therein describe HLRA as “formally independent” of Harvard. 13 Doc. No. 33 ¶ 9;

Doc. No. 33-1 at 1. Though the plaintiffs allege facts about the relationship between HLRA and

Harvard, Doc. No. 33 ¶ 50, those facts merely suggest HLRA “indirectly benefits from . . .

federal assistance,” NCAA, 525 U.S. at 468—for example, by having members who rely on




12
   Whether the plaintiffs have adequately alleged HLRA is a “program or activity” of Harvard—
which everyone agrees is a recipient of federal funding subject to Titles VI and IX—is a separate
question the Court need not reach at this time.
13
   In fact, at oral argument, plaintiffs’ counsel volunteered: “I understand the defendants are
asserting that [HLRA and Harvard are separate entities], and I believe them. I believe they’re
telling the truth.” Tr. Mot. Hr’g at 59.
                                                 16
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 17 of 20



federal financial assistance to pay their law school tuition. They do not support a reasonable

inference that HLRA is independently subject to Titles VI and IX. Id.

       Moreover, to state a cognizable claim of unlawful discrimination against HLRA

stemming from the processes by which it chooses its members and articles, the plaintiffs must do

more than allege that HLRA receives information about applicants’ and authors’ race and gender

(among other characteristics). Although the plaintiffs describe in detail HLRA’s membership-

selection process, Doc. No. 33 ¶¶ 14-17, the facts they recount do not support an inference that

the process violates federal law. 14 As both HLRA and the plaintiffs describe it, all students

applying to HLRA can be considered for membership at each of the three phases of the selection

process. Even in the “holistic” stage, applicants may (but are not required to) disclose six

specified characteristics, 15 and also may (but are not required to) submit an open-ended

“expository statement” discussing any “aspects of their background.” Id. ¶ 17. The plaintiffs do

not allege that HLRA awards a fixed benefit to applicants of any race or gender, nor that

applicants of any race or gender are excluded from the challenged “holistic” review. 16 And, they




14
   The Court disregards the conclusory and unsupported characterization of the process as
including a “fixed, numerical set-aside” or “quota,” Doc. No. 33 ¶ 53, as it amounts to a “legal
conclusion couched as . . . fact,” Ocasio-Hernandez, 640 F.3d at 12 (quotation marks and
alterations omitted).
15
   The characteristics are race, ethnicity, physical disability, gender, sexual orientation, and
socioeconomic status. Doc. No. 33 ¶ 17.
16
   As became clear during the motion hearing, if the plaintiffs’ allegations here sufficed to
weather a Rule 12(b)(6) challenge, then every “education program or activity receiving Federal
financial assistance” that (a) uses personal essays or applicant interviews as part of a selection or
admission process, and (b) has made a general statement of interest in or commitment to
diversity—criteria which likely encompass a vast majority of the nation’s universities, colleges,
private schools, and other educational institutions—could be subjected to the “costly and
burdensome” prospect of discovery arising from lawsuits brought under Titles VI and/or IX, so
long as the complaint is signed by a lawyer pursuant to Rule 11. DM Research, Inc., 170 F.3d at
55; see Tr. Mot. Hr’g at 50-54. More is required to state a plausible claim of discrimination than
the acceptance of information beyond a transcript and a standardized test score.
                                                 17
         Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 18 of 20



allege no facts to support an inference that the holistic process, as applied by HLRA, functions in

practice as an unlawful quota or set-aside.

        Unlike the membership-selection process at issue, the plaintiffs offer no facts whatsoever

illuminating HLRA’s article-selection process. The complete absence of “factual material” in

this regard is fatal to the plaintiffs’ claim of discriminatory article selection. The plaintiffs

simply may not “proceed perforce by virtue of allegations that merely parrot the elements of the

cause of action.” Ocasio-Hernandez, 640 F.3d at 12 (quotation marks omitted).

        For these additional reasons, the plaintiffs have not pled facts sufficient to justify

dragging HLRA past the pleading threshold.

        C.      Harvard

        Harvard’s motion raises two more challenges to the Amended Complaint that merit brief

discussion now. The plaintiffs accuse HLS of violating Title VI by using a racially

discriminatory faculty-hiring process. However, Title VI may serve as a vehicle for challenging

discriminatory hiring practices of a federally funded entity only if “a primary objective of the

federal financial assistance is to provide employment.” 42 U.S.C. § 2000d-3. The plaintiffs

have not alleged Harvard receives any federal funding with an employment-related objective.

Cf. Doc. No. 33 ¶¶ 49-50 (asserting generally that Harvard receives federal funds, and describing

in particular students’ use of federal financial aid to pay tuition). This omission is fatal to the

plaintiffs’ Title VI challenge to HLS’s faculty-hiring practices.

        Further, just as the plaintiffs have made no attempt to describe HLRA’s article-selection

practices, the Amended Complaint likewise contains no facts—let alone sufficient facts—to

illuminate the conclusory assertion that HLS (“along with nearly every law school in the United




                                                  18
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 19 of 20



States”) discriminates on the basis of gender and race when hiring faculty. Doc. No. 33 ¶ 23. As

such, their Title VI and Title IX claims against Harvard fail a Rule 12(b)(6) analysis. 17

       D.      DeVos

       The plaintiffs have agreed to dismiss their time-barred APA claim against DeVos. Tr.

Mot. Hr’g at 35-36, 80; Doc. No. 47 at 19 n.5. They urge, however, that the Amended

Complaint should be read to include a “separate and independent” claim against DeVos under Ex

parte Young, 209 U.S. 123 (1908). Doc. No. 50 at 14-15.

       The plaintiffs’ failure to establish standing justifies dismissal of any claims against

DeVos, including one under Ex parte Young. Standing deficiencies aside, the plaintiffs have not

plausibly stated an Ex parte Young claim. Nowhere does the Amended Complaint—prepared

and signed by counsel—invoke Ex parte Young, though it identifies other specific legal bases for

the claims described therein. See Doc. No. 33 ¶ 58 (listing Titles VI and XI and the APA). The

plaintiffs’ vague reference to “any other law that might supply a cause of action for the requested

relief” cannot reasonably be read to place the defendants or the Court on notice of an implied

cause of action under Ex parte Young. Id.; see Doc. No. 1 ¶ 37 (reflecting an identical statement

in the original complaint). The plaintiffs are not pro se litigants whose pleadings are entitled to

liberal construction. That DeVos did not perceive and address in her motion a potential Ex parte

Young claim—responding to it only after the plaintiffs raised it, for the first time, in their

opposition brief, Doc. No. 50 at 14-15—underscores the fact that such a claim was not obvious

from the allegations set forth in the Amended Complaint. See generally Doc. No. 47.




17
  For the reasons stated in the preceding subsection, the plaintiffs have not adequately pled their
challenges to HLRA’s member- and article-selection practices, regardless whether those
challenges are aimed at HLRA independently or at Harvard. See § III(B), supra.


                                                 19
        Case 1:18-cv-12105-LTS Document 64 Filed 08/08/19 Page 20 of 20



       Because the Amended Complaint neither provides fair notice of an Ex parte Young claim

nor plausibly states such a claim, Rule 12(b)(6) requires dismissal as to DeVos. 18

IV.    CONCLUSION

       Because the plaintiffs have not alleged facts sufficient to establish associational standing

or to plausibly state claims under Title VI, Title IX, or Ex parte Young, the defendants’ motions

to dismiss (Doc. Nos. 42, 44, and 46) are ALLOWED. The Amended Complaint (Doc. No. 33)

is DISMISSED without prejudice.

       If the plaintiffs wish to file a second amended complaint remedying the deficiencies

identified herein, they must seek leave to do so within thirty days of this Order. The plaintiffs

shall attach a copy of their proposed second amended complaint to any such motion.

       If the plaintiffs move to amend their complaint, the defendants shall have thirty days to

oppose the motion, with any reply by the plaintiffs due fourteen days after any oppositions are

filed, and any surreplies by the defendants due fourteen days after the reply is filed. No further

leave is required for the listed submissions. The reply and any surreplies shall be limited to five

pages in length. In their briefs, the parties may address issues raised by the request for leave to

amend as well as issues that might arise under Rule 12, so that the resolution of the motion for

leave to amend will determine whether the proposed amended pleading provides a basis upon

which to proceed with the lawsuit.

                                                      SO ORDERED.

                                                       /s/ Leo T. Sorokin
                                                      United States District Judge



18
   In light of this conclusion, the Court need not resolve whether Ex parte Young ever provides a
basis for a cause of action against a federal official. See Doc. No. 56 at 12-13 (arguing the
doctrine is limited to claims against state officials and cannot be used to circumvent the APA’s
statute of limitations).
                                                 20
